                                                        26 Filed 12/16/20
                         Case 1:20-cv-08854-VM Document 27       12/15/20 Page 1 of 1

Attorneys admitted in                                                                         Doniger // Burroughs
                                                                                              Doniger    Burroughs Building
                                                                                                                   Building
California, New York,                                                                         603
                                                                                              603 Rose
                                                                                                  Rose Avenue
                                                                                                         Avenue
Texas, Pennsylvania,                                                                          Venice,
                                                                                              Venice, California
                                                                                                      California 90291
                                                                                                                 90291
Maine, and District of Columbia
                                                                                              New York
                                                                                              Doniger    Office
                                                                                                      / Burroughs NY
Sender’s contact:                                                                             295
                                                                                              231 Madison           22nd Floor
                                                                                                           Avenue,Suite
                                                                                                  Norman Avenue,         413
scott@donigerlawfirm.com                                                                      New York,New
                                                                                              Brooklyn,  NewYork
                                                                                                               York11222
                                                                                                                    10017
(310) 590-1820
                                                                                              Sender’s contact:
                                                                                              scott@donigerlawfirm.com
                                                                                              (310) 590-1820



                                                 December 15, 2020

DELIVERED VIA ECF

Honorable Victor Marrero
ChambersNYSDMarrero@nysd.uscourts.gov

                                  Case Title:          Ferguson and Katzman Photography, Inc. v. Key Food
                                                       Stores Co-Operative, Inc. et al; 1:20-cv-08854-VM
                                  Re:                  Request to Adjourn Initial Pretrial Conference

Your Honor:

        I represent Plaintiff in the above-referenced action. I write, with consent of Defendant Old Market
Group Holdings Corp. f/k/a Fairway Group Holdings Corp., to respectfully request an adjournment of the Initial
Pretrial Conference currently scheduled for December 22, 2020 at 11:00 a.m. This is the first request for an
extension.

         Plaintiff requests an adjournment for two reasons: 1) certain Defendants have not yet appeared or filed
an answer; and 2) Plaintiff is engaged in settlement discussions with certain Defendants. An adjournment of the
Initial Pretrial Conference would allow more time for the parties to continue negotiations. The requested
extension would also provide the time necessary for Defendants to respond and allow all parties to participate in
preparing the joint Rule 26(f) submissions, should the parties be unable to reach a resolution.

      For these reasons, Plaintiff respectfully requests a 30-day adjournment of the Initial Pretrial Conference.
We thank Your Honor for your consideration of this request.

                                                Respectfully submitted,

                                          By: /s/ Scott Alan Burroughs
                                              Scott Alan Burroughs
                                              DONIGER / BURROUGHS
                                              For the Plaintiff




                                                          1
